Title: From Thomas Jefferson to United States Senate, 31 December 1804
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States. 
                     Dec. 31. 1804
                  
                  Most of the Indians residing within our Northern boundary on this side the Missisipi recieving from us annual aids in money & necessaries, it was a subject of complaint with the Sacs that they recieved nothing and were connected with us by no treaty. as they owned the country in the neighborhood of our settlements of Kaskaskia & St. Louis it was thought expedient to engage their friendship; & Governor Harrison was accordingly instructed in June last to propose to them an annuity of five or six hundred Dollars, stipulating in return an adequate cession of territory, and an exact definition of boundaries. the Sacs & Foxes, acting generally as one nation and coming forward together, he found it necessary to add an annuity for the latter tribe also, enlarging proportionably the cession of territory; which was accordingly done by the treaty, now communicated, of November the 3d. with those two tribes.
                  This cession giving us a perfect title to such a breadth of country on the Eastern side of the Missisipi, with a command of the Ouisconsing strengthens our means of retaining exclusive commerce with the Indians on the Western side of the Missisipi: a right indispensable to the policy of governing those Indians by Commerce rather than by Arms.
                  The treaty is now submitted to the Senate for their advice and consent.
                  
                     Th: Jefferson 
                     
                     
               